DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 in view of Zhao et al. (PGPUB 20130057971)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (PGPUB 20130057971).

Regarding claim 1, Zhao discloses a panoramic annular lens for projecting a spherical field of view onto a two- dimensional annular format, the panoramic annular lens comprising: 
a body (11); 
a first refractive surface configured to refract input light rays to obtain first refracted light rays (13); 
a first reflective surface configured to reflect the first refracted light rays to obtain first reflected light rays (17) , the first reflective surface is axially offset the first refractive surface (Fig. 4 shows that 17 is offset along the optical axis with respect to 13); 
a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (14); and 
a second refractive surface (18) configured to refract the second reflected light rays to obtain output light rays in the two-dimensional annular format ([003]), the second refractive surface externally concave (Fig. 4).



Regarding claim 3, Zhao discloses wherein the second refractive surface has a conic constant of 0 (Tables 1 and 2 where the second refractive surface is not designated as aspheric, which would mean it is a spherical lens having a conic constant of 0).

Regarding claim 4, Zhao discloses wherein the first refractive surface is externally convex (Table 1 and Fig. 4).

Regarding claim 6, Zhao discloses wherein the first reflective surface is axially offset the second reflective surface (Fig. 4 where 17 is offset along the optical axis with respect to 14).

Regarding claim 7, Zhao discloses wherein the first reflective surface is internally concave (Table 1 and Fig. 4).

Regarding claim 15, Zhao discloses an imaging system for recording images of an illuminated scene, the imaging system comprising: 
a panoramic annular lens (PAL) including ([0033]): 
a body (11); 
a first refractive surface configured to collect input light rays from the illuminated scene and to refract the input light rays to obtain first refracted light rays (13); 
a first reflective surface configured to reflect the first refracted light rays to obtain first reflected light rays (17); 
a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (14); 

an optical sensor offset the PAL axis and configured to collect the output light rays and to convert the output light rays into sensor signals or current ([0013]); and
an aperture stop (30) situated between PAL and the optical sensor ([0135]-[0136]), the aperture stop is axially offset the second refractive surface of the PAL (Fig. 4 where 30 is offset along the optical axis with respect to 18).

Regarding claim 16, Zhao discloses wherein the optical sensor includes microlens arrays, the PAL includes chief ray angles matched to ray angles of the microlens arrays (Table 1).

Regarding claim 17, Zhao discloses wherein the aperture stop configured to adjust a cone angle of diverging rays within the output light rays (Table 1, STO).


Claim Rejections - 35 USC § 102 in view of Glasse (PGPUB 20130194382)

Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glasse (PGPUB 20130194382).

Regarding claim 8, Glasse discloses a panoramic annular lens for projecting a spherical field of view onto a two-dimensional annular format, the panoramic annular lens comprising: 
a body (Fig. 3); 
a first refractive surface (320) configured to collect input light rays from a predetermined angular range measured from a plane intersecting the first refractive surface and to refract the input light rays to obtain first refracted light rays, the predetermined angular range is +35⁰ to -28° (Fig. 3 shows light is collected from this range and also [0030]); 

a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (340); and 
a second refractive surface configured to refract the second reflected light rays to obtain output light rays in the two-dimensional annular format (350).

	Regarding claim 9, Glasse discloses wherein the first refractive surface is externally convex (Fig. 3).

	Regarding claim 10, Glasse discloses wherein the predetermined angular range is +32⁰ to -28° (Fig. 3 shows light is collected from this range and also [0030]).

	Regarding claim 12, Glasse discloses wherein the body and the surfaces are formed of a single block of transmissive material (Figs. 3 and 5).

	Regarding claim 13, Glasse discloses wherein the transmissive material is polycarbonate, polystyrene, or glass ([0033]).

	Regarding claim 14, Glasse discloses wherein the reflective surfaces are coated with a reflective coating (Fig. 3 shows that the sections 320 and 340 are reflecting light, which would require some reflective layer or substance at these locations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Glasse (PGPUB 20130194382).

Regarding claim 5, Zhao does not disclose wherein the second refractive surface is aspheric.
However, Glasse teaches a similar panoramic imaging system comprising a second refractive surface that is aspheric ([0038]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Zhao and Glasse such that the second refractive surface was aspheric motivated by improving image aberration correction ([0038]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasse.

Regarding claim 11, Glasse does not explicitly disclose wherein the first refractive surface is aspheric.
However, in [0020] Glasse states that in some variations the refractive and reflective surfaces may be aspheric.
.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Trubko et al. (PGPUB 20160077315).

Regarding claim 18, Zhao does not explicitly disclose further comprising a filter configured to selectively transmit rays having predetermined optical properties within the output light rays, the filter situated between the aperture stop and the optical sensor.
However, Trubko teaches a similar panoramic imaging device (10) comprising a filter configured to selectively transmit rays having predetermined optical properties within the output light rays, the filter situated between the aperture stop and the optical sensor ([0053]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Zhao and Trubko such that a filter was placed in front of the sensor motivated by improving image quality.

Regarding claim 19, modified Zhao discloses wherein the predetermined optical properties are wave length and polarity ([0053]).

Regarding claim 20, modified Zhao discloses wherein the filter is situated between the aperture stop and the optical sensor ([0053] and Fig. 1).

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 

Applicant states that, with respect to claims 1 and 8, none of the prior art used in the current rejection suggests or teaches that the first reflective surface is axially offset the first refractive surface. last has an explicitly different angle at each surface than F1st, which is nearer the indicated optical axis). The light first enters 13, travels to 17 to be reflected by 14 and then exits via 18. All of these elements (13, 17, 14 and 18) could be said to be offset to one another. 13 is offset to the left and right (horizontally) of 14, 17 and 18. 13 is also offset along the optical axis to all of these elements as well as offset along the axis by which light travels through the system. 17 and 18 share a common curvature, but are otherwise offset vertically and horizontally. 
Applicant makes a similar argument with respect to claim 2 and the second refractive and reflective surfaces. Please see the office’s response above.
With respect to claim 15, the applicant states that the prior fails to teach or suggest wherein the aperture stop is axially offset from a second refractive surface. The office respectfully disagrees. Fig. 4 shows that the aperture stop is offset along the optical axis from 18. 
Applicant’s use of “axially offset” can be broadly interpreted because the axis and direction of the offset is not specifically claimed. It is possible that further limiting the language with a specific axis and/or offset direction would overcome the rejection of record. However, given that Fig. 4 of Zhao and Fig. 3 of Glasse appear show a nearly identical arrangement reflective and refractive of elements as applicant’s Figs.  5 and 6, an amendment to the specific orientation of these elements is unlikely to overcome the prior art. The only arrangement that appears different is the location of the optical sensor, 110, in applicant’s Fig. 5, which is perpendicularly offset from the optical axis ([0006]). However, this does not appear to be new to panoramic imaging (PGPUB 20060023074, Fig. 6).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.